DETAILED ACTION
Applicant has amended claims 31-32, 38, 40-43, 51, 56, 59 in the filed amendment 7/22/2022.  Claims 31-60 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 31-60 have been considered but are moot in new ground of rejection.
a) For 112 rejection, Applicant argued that the limitation “ responsive to receiving a portion of a stream of unindexed machine generated data containing unindexed events: concurrent to communicating the copy of the unindexed events included within the received portion of the stream to the data store, applying at least one filter to the unindexed events to provide filtered unindexed events” (in claim 51)  described in paragraphs 638, 663, 776, 786 the specification.
Examiner respectfully disagrees.
According to [00537] FIG. 33 is a system diagram illustrating an environment 3300 for ingesting and indexing data, and performing queries on one or more datasets from one or more dataset sources. -132- In the illustrated embodiment, the environment 3300 includes data sources 201, client devices 404, described in greater detail above with reference to FIG. 4, and external data sources 3318 communicatively coupled to a data intake and query system 3301. The external data sources 3318 can be similar to the external data systems 12-1, 12-2 described above with reference to FIG. lA or the external data sources described above with reference to FIG. 4.
In the paragraph 537, the system can perform steps of  ingesting and indexing data, and performing queries on one or more datasets from one or more dataset sources. -132- However, none of these steps are performed in parallel or concurrent.
According to [00663] The above-described worker node 3306 interactions with the query acceleration data store 3308 can occur while information is being obtained, or processed, from the external data source 3318 referenced by the second query. In this way, the requesting client can view search results, for example search results based on the dataset stored by the query acceleration data store 3308, while subsequent search results are being determined (e.g., search results based on information from a different dataset source). Furthermore, and as described above, the dataset being obtained from the other dataset source can be provided to the query acceleration data store-168- 3308 for storage, for example, provided while the worker nodes 3306 apply logic to determine results from the obtained dataset. 
In paragraph 663, the client can view search results while subsequent search results are being determined.  Viewing the results while determining results are not concurrent to communicating the copy of the unindexed events included within the received portion of the stream to the data store, applying at least one filter to the unindexed events to provide filtered unindexed events.
None of the above information discloses responsive to receiving a portion of a stream of unindexed machine generated data containing unindexed events: concurrent to communicating the copy of the unindexed events included within the received portion of the stream to the data store, applying at least one filter to the unindexed events to provide filtered unindexed event.
According to [00776] One embodiment of the system 3301 that enables worker nodes 3306 to search not- yet-indexed information is shown in FIG. 48. Searching of not-yet-indexed information (e.g., prior to processing of the information by an indexer 206) may be beneficial, for example, where information is desired on a continuous or streaming basis. For example, a client device 404a may desire to establish a long-running (e.g., until manually halted) search of data received at the data intake and query system 3301, such that the client is quickly notified on occurrence of specific types of information within the data, such as errors within machine records. Thus, it may be-203- desirable to conduct the search against the data as it enters intake and query system 3301, rather than waiting for the data to be processed by the indexers 206 and saved into a data store 208.
In paragraph 776, the  client can conduct the search against data.  However, none of the above information indicates responsive to receiving a portion of a stream of unindexed machine generated data containing unindexed events: concurrent to communicating the copy of the unindexed events included within the received portion of the stream to the data store, applying at least one filter to the unindexed events to provide filtered unindexed event.
According to [00786] In some embodiments, the partitions, during the intake phase 3604 may further conduct coarse filtering on the messages received during a given time-window, in order to identify any messages not relevant to a given query. Illustratively, the coarse filtering may include comparison of metadata regarding the message (e.g., a source, source type, or host related to the message), in order to determine whether the metadata indicates that the message is irrelevant to the query. If so, such a message may be removed from the collection prior to the search process proceeding to the processing phase 3606. In one embodiment, the coarse filtering does not include searching for or processing the actual content of a message, as such processing may be predicted to be relatively computing resource intensive.
In paragraph 786, conduct coarse filtering on the messages received during a given time-window, in order to identify any messages not relevant to a given query.  However, none of the above information in this paragraph indicates “communicating the copy of the unindexed events included within the received portion of the stream to the data store” at the same time with “applying at least one filter to the unindexed events to provide filtered unindexed event”.
As discussed above, those paragraphs do not disclose responsive to receiving a portion of a stream of unindexed machine generated data containing unindexed events: concurrent to communicating the copy of the unindexed events included within the received portion of the stream to the data store, applying at least one filter to the unindexed events to provide filtered unindexed events (in claim 51).
b) For 103 rejection, Applicant argued that the prior arts of the record do not teach “responsive to receiving a portion of a stream of unindexed machine generated data containing unindexed events, each unindexed event including a portion of machine data of the unindexed machine generated data: communicate a copy of the unindexed events to a data store without transforming the unindexed events; apply at least one filter to the unindexed events to provide filtered unindexed events; transform at least a portion of data of at least one filtered unindexed event of the filtered unindexed events to provide at least one transformed unindexed event; and communicate the at least one transformed unindexed event to a data destination that is different from the data store.
Examiner respectfully disagrees.
Hsiao teaches the claimed limitations:
“responsive to receiving a portion of a stream of unindexed machine generated data containing unindexed events: apply at least one filter to the unindexed events to provide filtered unindexed events” as responsive to receiving events from events:  comparing compare one or more fields from the events to a set of filtering rules in the configuration information to determine whether to include the events in an event stream (paragraph 183),
 “transform at least a portion of data of at least one filtered unindexed event of the filtered unindexed events to provide at least one transformed unindexed event” as a data enrichment component 911 may further transform event data into a different form or format based on the configuration information from configuration component 904 (figs. 8-9B, paragraph 184); and 
“communicate the at least one transformed unindexed event to a data destination that is different from the data store” as the transformed event data may then be communicated to configuration servers 820 and/or a central transformation server residing in San Francisco for further processing, indexing, and/or storage.  The server 820 is different from device 830 as the data store (figs. 8-9B, paragraph 185),
“each unindexed event including a portion of machine data of the unindexed machine generated data” as each event that is not indexed includes a portion of machine data of the unindexed machine generated data (paragraphs 6, 106, 103, 174).
	Pa teaches the claimed limitation:
communicate a copy of the unindexed events to a data store without transforming the unindexed events (as to send a copy of credential store 440 to central repository 430 without changing the contents of credential store 440.  Credential store 440 contains the password and encrypted recovery password(s) along with information related to the user's identity.  All this information will be sent to central repository 430 (paragraph 25).  The contents or encrypted passwords are represented as unindexed events).
As discussed above the Hsiao and Pa teach the above limitations.
Claim 56 has the same limitations as discussed in claim 31.  Thus claim 56 is rejected under the same reason as discussed in claim 31.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation “a copy of the unindexed events included within the received portion of the stream” in claims 31, 51, 56,  was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed.
Dependent claims 32-58  are rejected under the same reason as discussed in claim 55.
The limitation: responsive to receiving a portion of a stream of unindexed machine generated data containing unindexed events: concurrent to communicating the copy of the unindexed events included within the received portion of the stream to the data store, applying at least one filter to the unindexed events to provide filtered unindexed events (in claim 51) was not described in paragraphs 638, 663, 776, 786 the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed.
Dependent claims 52-56 are rejected under the same reason as discussed in claim 55.
Remark:  According to [00537] FIG. 33 is a system diagram illustrating an environment 3300 for ingesting and indexing data, and performing queries on one or more datasets from one or more dataset sources. -132- In the illustrated embodiment, the environment 3300 includes data sources 201, client devices 404, described in greater detail above with reference to FIG. 4, and external data sources 3318 communicatively coupled to a data intake and query system 3301. The external data sources 3318 can be similar to the external data systems 12-1, 12-2 described above with reference to FIG. lA or the external data sources described above with reference to FIG. 4.
In the paragraph 537, the system can perform steps of  ingesting and indexing data, and performing queries on one or more datasets from one or more dataset sources. -132- 	However, none of these steps are performed in parallel or concurrent.
According to [00663] The above-described worker node 3306 interactions with the query acceleration data store 3308 can occur while information is being obtained, or processed, from the external data source 3318 referenced by the second query. In this way, the requesting client can view search results, for example search results based on the dataset stored by the query acceleration data store 3308, while subsequent search results are being determined (e.g., search results based on information from a different dataset source). Furthermore, and as described above, the dataset being obtained from the other dataset source can be provided to the query acceleration data store-168- 3308 for storage, for example, provided while the worker nodes 3306 apply logic to determine results from the obtained dataset. 
In paragraph 663, the client can view search results while subsequent search results are being determined.  Viewing the results while determining results are not concurrent to communicating the copy of the unindexed events included within the received portion of the stream to the data store, applying at least one filter to the unindexed events to provide filtered unindexed events.
None of the above information discloses responsive to receiving a portion of a stream of unindexed machine generated data containing unindexed events: concurrent to communicating the copy of the unindexed events included within the received portion of the stream to the data store, applying at least one filter to the unindexed events to provide filtered unindexed event.
According to [00776] One embodiment of the system 3301 that enables worker nodes 3306 to search not- yet-indexed information is shown in FIG. 48. Searching of not-yet-indexed information (e.g., prior to processing of the information by an indexer 206) may be beneficial, for example, where information is desired on a continuous or streaming basis. For example, a client device 404a may desire to establish a long-running (e.g., until manually halted) search of data received at the data intake and query system 3301, such that the client is quickly notified on occurrence of specific types of information within the data, such as errors within machine records. Thus, it may be-203- desirable to conduct the search against the data as it enters intake and query system 3301, rather than waiting for the data to be processed by the indexers 206 and saved into a data store 208.
In paragraph 776, the  client can conduct the search against data.  However, none of the above information indicates responsive to receiving a portion of a stream of unindexed machine generated data containing unindexed events: concurrent to communicating the copy of the unindexed events included within the received portion of the stream to the data store, applying at least one filter to the unindexed events to provide filtered unindexed event.
According to [00786] In some embodiments, the partitions, during the intake phase 3604 may further conduct coarse filtering on the messages received during a given time-window, in order to identify any messages not relevant to a given query. Illustratively, the coarse filtering may include comparison of metadata regarding the message (e.g., a source, source type, or host related to the message), in order to determine whether the metadata indicates that the message is irrelevant to the query. If so, such a message may be removed from the collection prior to the search process proceeding to the processing phase 3606. In one embodiment, the coarse filtering does not include searching for or processing the actual content of a message, as such processing may be predicted to be relatively computing resource intensive.
In paragraph 786, conduct coarse filtering on the messages received during a given time-window, in order to identify any messages not relevant to a given query.  However, none of the above information in this paragraph indicates “communicating the copy of the unindexed events included within the received portion of the stream to the data store” at the same time with “applying at least one filter to the unindexed events to provide filtered unindexed event”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31,36, 38, 43, 51-52, 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al (or hereinafter “Hsiao”) (US 20150341212) in view of Paganetti et al (or hereinafter “Pa”) (US 20070168656) and Shakib et al (or hereinafter “Shakib”) (US 5812793)
As to claims 31, 56, Hsiao teaches a non-transitory computer-readable media including computer-executable instructions that, when executed, cause a computing system to: (paragraphs 97-98, 432, page 37: col. Left, fig. 28) or a system, comprising: 
non-transitory computer-readable media including computer-executable instructions; and a processor configured to execute the computer-executable instructions, wherein execution of the computer-executable instructions causes the machine generated data (paragraphs 6, 103-104, 106-107, 177-180);
 “responsive to receiving a portion of a stream of unindexed machine generated data containing unindexed events: communicate a copy of the unindexed events included within the received portion of the stream to a data store without transforming the unindexed events; apply at least one filter to the unindexed events to provide filtered unindexed events” as responsive to receiving events from events:  comparing compare one or more fields from the events to a set of filtering rules in the configuration information and determining whether to include the events in an event stream (paragraphs 183, 197-198, figs. 9A, 10) and to include the filtered unindexed events in the event stream (paragraph 174) as to provide the filtered unindexed events.  Determining whether to include the events in an event stream is not communicate a copy of the unindexed events included within the received portion of the stream to a data store without transforming the unindexed events;
 “transform at least a portion of data of at least one filtered unindexed event of the filtered unindexed events to provide at least one transformed unindexed event” as  transform a portion of data of a filtered unindexed event of the unindexed events to provide the transformed unindexed event (paragraphs 182-185, figs. 8-9B).  
In particularly, an events transformer 909 may further use the configuration information to transform some or all of the network data from capture component 905 and/or events from events generator 907 into one or more sets of transformed events.  Transformations performed by events transformer 909 include aggregating, filtering, cleaning, and/or otherwise processing events from events generator 907.  Configuration information for the transformations may thus include a number of parameters that specify the types of transformations to be performed, the types of data on which the transformations are to be performed, and/or the formatting of the transformed data (paragraph 182); and 
“communicate the at least one transformed unindexed event to a data destination that is different from the data store” as communicate the transformed event data as the transformed unindexed event to configuration servers 820 and/or a central transformation server as a data destination residing in San Francisco for further processing, indexing, and/or storage (paragraph 186).  The server 820 is different from a client server (figs. 8-9A, paragraph 185).  The client server is the data store.
 “each unindexed event including a portion of machine data of the unindexed machine generated data” as each event that is not indexed includes a portion of machine data of the unindexed machine generated data (paragraphs 6, 106, 103, 174).
	Hsiao does not explicitly teach the claimed limitations: 
communicate a copy of the unindexed events included within the received portion of the stream to a data store without transforming the unindexed events.
Shakib teaches the claimed limitation:
 “communicate a copy of the unindexed events included within the received portion of the stream to a data store” as delivering a copy of objects included within the received packet of a list to server or node as data store e.g., delivery the received packet that includes copies of objects (col. 2, lines 25-37; col. 10, lines 35-40)
 For example, in FIG. 2, message transport agent 20 delivers received data packets, as for example received data packet 26, to the local replica node.  Received data packet 26 comprises complete copies of the replica objects which have been changed since the last replication interval by a single replica node (col. 10, lines 30-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Shakib’s teaching to Hsiao’s system in order to allows each server to update the local replica as changes are received by replacing the older versions of the data objects with the newer versions of the data objects and further to simplify other aspects relating to data replication such as recovery of data lost during transmission and resolution of conflicts between various versions of the same replica object.
Pa teaches the claimed limitation:
communicate a copy of the unindexed events to a data store without transforming the unindexed events (as to send a copy of credential store 440 to central repository 430 without changing the contents of credential store 440.  Credential store 440 contains the password and encrypted recovery password(s) along with information related to the user's identity.  All this information will be sent to central repository 430 (paragraph 25).  The contents or encrypted passwords are represented as unindexed events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Pa’s teaching to Hsiao’s system in order to allow a user to protect  data by sending a copy of data to a central repository so that user can restore data when data is corrupted.

As to claim 36, Hsiao teaches the claimed limitation “wherein to apply at least one filter to the unindexed events, the processor is configured to filter the unindexed events based on metadata associated with the unindexed events” as apply one filter to the unindexed events, the processor to filter unindexed event based on attributes or fields associated with the unindexed events (Hsiao: paragraphs 183, 219, 239, 279, 288).

As to claim 38, Hsiao teaches the claimed limitation “wherein to transform at least a portion of data of the filtered unindexed events, the processor is configured to transform at least a portion of data of the filtered unindexed events based on task instructions of a data pipeline” as transform filtered events by processor based on configuration information that includes parameters as instructions for specifying types of transformations to be performed (Hsiao: paragraphs 182-185).  The configuration information of line 903-911 in fig .9A as pipeline (Hsiao:  paragraphs 182-185).  

As to claim 43, Hsiao and Pa teach the claimed limitation “wherein to communicate the at least one transformed unindexed event to a data destination, the processor is configured to communicate the at least one transformed unindexed event to one or more data indexing devices, wherein the one or more data indexing devices index the at least one transformed unindexed event to provide at least one indexed event, and store the at least one indexed event in a time series data store” as  to communicate the at least one transformed unindexed event to a data destination, the processor is configured to communicate the at least one transformed unindexed event to one or more data indexing devices, wherein the one or more data indexing devices index the at least one transformed unindexed event to provide at least one indexed event, and store the at least one indexed event in a time series data store (Hsiao: figs. 1-3, 9A, figs. 1-3, 9A, paragraphs 130-132; 182-185; Pa: paragraph 25).

As to claims 44, 52, 57, Hsiao and Pa teach the claimed limitation “wherein the processor is further configured to communicate the at least one transformed unindexed event to the data store or communicating the at least one transformed unindexed event to the data store or the computer-executable instructions further cause the computing system to communicate the at least one transformed unindexed event to the data store” as a processor (Hsiao: paragraphs 130- 131) is to transform unindexed events to data store (Hsiao: fig. 9A, paragraphs 183-187; Pa: paragraph 25 ).

Claim 51, has the same claimed limitation subject matter as discussed in claim 31; thus claim 51 is rejected under the same reason as discussed in claim 31.
 In addition, Hsiao teaches limitation responsive to receiving a portion of a stream of unindexed machine generated data containing unindexed events: communicating a copy of the unindexed events included within the received portion of the stream to a data store without transforming the unindexed events; concurrent to communicating the copy of the unindexed events included within the received portion of the stream to the data store, applying at least one filter to the unindexed events to provide filtered unindexed events (as responsive to receiving events from events:  comparing fields of events to filtering rule(s) to provide filtered unindexed events and determining whether the events included in the event stream (paragraphs 183, 197-198, figs. 9A, 10) within the same place e.g., remote capture agent 950 (fig. 9A) or the same step as concurrent e.g., applying a transformations performed by events transformer 909 include aggregating, filtering, cleaning, and/or otherwise processing events from events generator 907 (paragraph 183).  Determine whether the events included in the event stream is not communicate a copy of the unindexed events to a data store without transforming the unindexed events.
In other way, parallel as concurrent to applying subtasks 502 as filters for filtering to the indexed events by processing subtasks to provide results such as filtered indexed events from indexers (figs. 5,6A, paragraphs 140-141). 
The filler is applied to the indexed events to provide filtered indexed events that are not to unindexed events to provide the filtered unindexed events.
 Applying first subtask of subtasks 50 is not communicating the copy of the unindexed events to the data store.  Applying second subtask of subtasks 502 is represented as at least one filter to the indexed events.
In particularly, performing search operations in parallel by formulating a search as a map-reduce computation (paragraph 139).  
For example, FIG. 5 illustrates how a search query 501 received from a client at search head 104 can split into two phases, including: (1) a map phase comprising subtasks 502 (e.g., data retrieval or simple filtering) that may be performed in parallel and are mapped to indexers 102 for execution, and (2) a reduce phase comprising a merging operation 503 to be executed by the search head when the results are ultimately collected from the indexers (paragraph 140);
“transforming at least a portion of data of the filtered unindexed events to provide at least one transformed unindexed event” transform a portion of data of a filtered unindexed event of the unindexed events to provide the transformed unindexed event (paragraphs 182-185, figs. 8-9B).  
In particularly, an events transformer 909 may further use the configuration information to transform some or all of the network data from capture component 905 and/or events from events generator 907 into one or more sets of transformed events.  Transformations performed by events transformer 909 include aggregating, filtering, cleaning, and/or otherwise processing events from events generator 907.  Configuration information for the transformations may thus include a number of parameters that specify the types of transformations to be performed, the types of data on which the transformations are to be performed, and/or the formatting of the transformed data (paragraph 182); and 
“communicating the at least one transformed unindexed event to a data destination that is different from the data store” as communicate the transformed event data as the transformed unindexed event to configuration servers 820 and/or a central transformation server as a data destination residing in San Francisco for further processing, indexing, and/or storage (paragraph 186).  The server 820 is different from a client server (figs. 8-9A, paragraph 185).  The client server is the data store.
Hsiao does not explicitly teach limitations:
 communicating a copy of the unindexed events included within the received portion of the stream to a data store without transforming the unindexed events;  communicating the copy of the unindexed events included within the received portion of the stream to the data store.
Shakib teaches the claimed limitations:
communicating the copy of the unindexed events included within the received portion of the stream to the data store; communicating a copy of the unindexed events included within the received portion of the stream to a data store (as delivering a copy of objects included within the received packet of a list to server or node as data store e.g., delivery the received packet that includes copies of objects (col. 2, lines 25-37; col. 10, lines 35-40)
 For example, in FIG. 2, message transport agent 20 delivers received data packets, as for example received data packet 26, to the local replica node.  Received data packet 26 comprises complete copies of the replica objects which have been changed since the last replication interval by a single replica node (col. 10, lines 30-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Shakib’s teaching to Hsiao’s system in order to allows each server to update the local replica as changes are received by replacing the older versions of the data objects with the newer versions of the data objects and further to simplify other aspects relating to data replication such as recovery of data lost during transmission and resolution of conflicts between various versions of the same replica object.
Pa teaches limitations: 
communicating the copy of the unindexed events to the data store; communicating a copy of the unindexed events to a data store without transforming the unindexed events (as communicating the copy of the unindexed events to the data store; the unindexed events (as to send a copy of credential store 440 to central repository 430 without changing the contents of credential store 440.  Credential store 440 contains the password and encrypted recovery password(s) along with information related to the user's identity.  All this information will be sent to central repository 430 (paragraph 25).  The contents or encrypted passwords are represented as unindexed events.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Pa’s teaching to Hsiao’s system in order to allow a user to protect  data by sending a copy of data to a central repository so that user can restore data when data is corrupted.

As to claim 55, Hisao teaches the claimed limitation “wherein the unindexed events are first unindexed events, the method further comprising: receiving second unindexed events as part of the stream of unindexed machine generated data” as a processor is configured (paragraphs 130-131) to receives events are first unindexed events and second unindexed events (paragraphs 183-184), “wherein each event of the second unindexed events includes a portion of machine data from the stream of unindexed machine generated data” as each event includes a portion of machine data from the stream of unindexed machine generated data (paragraphs 6, 103-104, 106-107, 177-180);
“applying at least one filter to the second unindexed events to provide second filtered unindexed events” as apply filtering rule(s) to the unindexed events  to includes the events included in the event stream (paragraphs 183, 197-198, figs. 9A, 10).  The unindexed events are not the second unindexed events; transforming at least a portion of data of at least one second filtered unindexed event of the second filtered unindexed events to provide at least one second transformed unindexed event” as transform a portion of data of a filtered unindexed event of the unindexed events to provide the transformed unindexed event (paragraphs 182-185) as at least one second transformed unindexed event .  The filtered unindexed event of the filtered unindexed events as at least one second filtered unindexed event of the second filtered unindexed events;
In particularly, an events transformer 909 may further use the configuration information to transform some or all of the network data from capture component 905 and/or events from events generator 907 into one or more sets of transformed events.  Transformations performed by events transformer 909 include aggregating, filtering, cleaning, and/or otherwise processing events from events generator 907.  Configuration information for the transformations may thus include a number of parameters that specify the types of transformations to be performed, the types of data on which the transformations are to be performed, and/or the formatting of the transformed data (paragraph 182);
“communicating the at least one second transformed unindexed event to the data store” as communicate the transformed event data as the transformed unindexed event  that is not the at least one second transformed unindexed event to configuration servers 820 and/or a central transformation server as a data destination residing in San Francisco for further processing, indexing, and/or storage (paragraph 186).  The server 820 is different from a client server (fig. 9A, paragraph 185).  The client server is the data store.

         Claims 35, 37, 55 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of Pa and Shakib and further in view of Miller et al (or hereinafter “Miller”) (US 20150149879).
As to claim 35, Hsiao teaches the claimed limitation “wherein the processor is configured to receive the unindexed events from a computing device” as processor (Hsiao: paragraphs 130-134) is configured to receive events from events generator 907 as a computing device (Hsiao: paragraph 183).
Hsiao does not explicitly teach the claimed limitation configured to generate the unindexed events from the stream of unindexed machine generated data by breaking portions of the stream of unindexed machine generated data into respective unindexed events.  However, Hsiao teaches unindexed events (paragraph 183). Miller teaches a device configured to generate unindexed events from stream of machine-generated data by dividing stream of machine generated data into unindexed events (fig. 2, paragraphs 52-63, 76-77). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Millers teaching to Hsiao’s system in order to allow a user without extensive programming experience or training to create one or more extraction rules that deliver data values from events in machine data and further to provide analysis that improves the functioning of the machine in which it is installed, and provides distinct results from machines that employ different algorithms.

As to claim 37, Hsiao teach the claimed limitation “wherein to apply at least one filter to the unindexed events, the processor is configured to filter the unindexed events based on a sourcetype of the unindexed events” as apply at least one filter to the unindexed event records, the processor is configured to filter events based on metadata of events (paragraphs 193, 197-198) that is not sourcetype of events.
Hsiao does not explicitly teach the claimed imitation “sourcetype”.  Hower, Hsiao teaches unindexed events (paragraph 183).  Miller teaches the claimed limitation “wherein to apply at least one filter to the unindexed events, the processor is configured to filter the unindexed events based on a sourcetype of the unindexed events” as processor is configured (paragraph 211) to filter indexed events based on a sourcetype of indexed events (figs. 8-9, paragraphs 128-129, 134-135).  The indexed events are not unindexed events.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Millers teaching to Hsiao’s system in order to allow a user without extensive programming experience or training to create one or more extraction rules that deliver data values from events in machine data and further to provide analysis that improves the functioning of the machine in which it is installed, and provides distinct results from machines that employ different algorithms.

         Claims 45-47, 49, 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of Pa and Shakib and further in view of Madnick et al (or hereinafter “Madnick”) (US 6282537).
As to claims 45, 53, Hsiao teaches the claimed limitation “wherein the processor is further configured to: at a later time, retrieve at least one unindexed event of the copy of the unindexed events from the data store; transform at least a portion of data of the at least one unindexed event to provide at least one second transformed unindexed event; and communicate the at least one second transformed unindexed event to the data destination or
at a later time, retrieving at least one unindexed event of the copy of the unindexed events from the data store; transforming at least a portion of data of the at least one unindexed event to provide at least one second transformed unindexed event; and communicating the at least one second transformed unindexed event to the data destination”.
However, Hsiao teaches the claimed limitation:  unindexed event; unindexed events (paragraphs 183-184). Madnick teaches a processor configured to (fig. 1B, col. 4, lines 5-20), at later time e.g., after creating for a data source a specification file 706 that describes commands for transmitting to the data source (col. 10, lines 25-67), receiving a request and then retrieving, based on the request, companies having a stock value in units of ones of dollars of data from source 214 as the data store; transforming the retrieved companies into tens of pounds and representing the retrieved companies into tens of pounds to the data receivers 102 as data destination (col. 8, lines 25-67; col. 9, lines 1-15).  The data is not the copy of the unindexed events.  Pa teaches to send a copy of credential store 440 to central repository 430 without changing the contents of credential store 440.  Credential store 440 contains the password and encrypted recovery password(s) along with information related to the user's identity.  All this information will be sent to central repository 430 (paragraph 25).  The contents or encrypted passwords are represented as unindexed events.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Madnick’s teaching and Pa’s teaching to Hsiao’s system in order to allow a user searching/retrieving any different types of data sources such as traditional, relational data bases as well as non-traditional semi-structured data bases, web sites and flat files in network efficiently and provide a proper data in proper format based on user request.

As to claims 46, 54, 58, Hsiao does not explicitly teach the claimed limitation “wherein the processor is further configured to: at a later time, retrieve at least one unindexed event of the copy of the unindexed events from the data store; transform at least a portion of data of the at least one unindexed event to provide at least one second transformed unindexed event; and communicate the at least one second transformed unindexed event to the data store or 
 at a later time, retrieving at least one unindexed event of the copy of the unindexed events from the data store; transforming at least a portion of data of the at least one unindexed event to provide at least one second transformed unindexed event; and communicating the at least one second transformed unindexed event to the data store”.
However, Hsiao teaches the claimed limitation:  unindexed event; unindexed events (paragraphs 183-184).  Madnick teaches a processor configured to (fig. 1B, col. 4, lines 5-20), at later time e.g., after creating for a data source a specification file 706 that describes commands for transmitting to the data source (col. 10, lines 25-67), receiving a request and then retrieving, based on the request, companies having a stock value in units of ones of dollars of data from source 214 as the data store; transforming the retrieved companies into tens of pounds and representing the retrieved companies into tens of pounds to the data receiver 102 (col. 8, lines 25-67; col. 9, lines 1-15).  The data receiver 120 is not the data store.  The data is not the copy of the unindexed events.  Pa teaches to send a copy of credential store 440 to central repository 430 without changing the contents of credential store 440.  Credential store 440 contains the password and encrypted recovery password(s) along with information related to the user's identity.  All this information will be sent to central repository 430 (paragraph 25).  The contents or encrypted passwords are represented as unindexed events.
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Madnick’s teaching and Pa’s teaching to Hsiao’s system in order to allow a user searching/retrieving any different types of data sources such as traditional, relational data bases as well as non-traditional semi-structured data bases, web sites and flat files in network efficiently and provide a proper data in proper format based on user request.

As to claim 47, Hsiao does not explicitly teach the claimed limitation “wherein the processor is further configured to: at a later time, apply at least one filter to the copy of the unindexed events to retrieve at least one unindexed event of the copy of the unindexed events from the data store; transform at least a portion of data of the at least one unindexed event to provide at least one second transformed unindexed event; and communicate the at least one second transformed unindexed event to the data destination”.
However, Hsiao teaches the claimed limitation:  unindexed event; unindexed events (paragraphs 183-184).  Madnick teaches a processor configured to (fig. 1B, col. 4, lines 5-20), at later time e.g., after creating for a data source a specification file 706 that describes commands for transmitting to the data source (col. 10, lines 25-67), receiving a request and then retrieving, based on the request, companies having a stock value in units of ones of dollars of data from source 214 as the data store; transforming the retrieved companies into tens of pounds and representing the retrieved companies into tens of pounds to the data receiver 102 (col. 8, lines 25-67; col. 9, lines 1-15).  The data receiver 120 is not the data store.  The data is not the copy of the unindexed events.  Pa teaches to send a copy of credential store 440 to central repository 430 without changing the contents of credential store 440.  Credential store 440 contains the password and encrypted recovery password(s) along with information related to the user's identity.  All this information will be sent to central repository 430 (paragraph 25).  The contents or encrypted passwords are represented as unindexed events.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Madnick’s teaching and Pa’s teaching to Hsiao’s system in order to allow a user searching/retrieving any different types of data sources such as traditional, relational data bases as well as non-traditional semi-structured data bases, web sites and flat files in network efficiently and provide a proper data in proper format based on user request.

As to claim 49, Hsiao does not explicitly teach the claimed limitation “wherein the processor is further configured to: at a later time, retrieve at least one unindexed event of the copy of the unindexed events from the data store; transform at least a portion of data of the at least one unindexed event to provide at least one second transformed unindexed event; and communicate the at least one second transformed unindexed event to the data store” 
However, Hsiao teaches the claimed limitation:  unindexed event; unindexed events (paragraphs 183-184).  Madnick teaches a processor configured to (fig. 1B, col. 4, lines 5-20), at later time e.g., after creating for a data source a specification file 706 that describes commands for transmitting to the data source (col. 10, lines 25-67), receiving a request and then retrieving, based on the request, companies having a stock value in units of ones of dollars of data from source 214 as the data store; transforming the retrieved companies into tens of pounds and representing the retrieved companies into tens of pounds to the data receiver 102 (col. 8, lines 25-67; col. 9, lines 1-15).  The data receiver 120 is not the data store.  The data is not the copy of the unindexed events.  Pa teaches to send a copy of credential store 440 to central repository 430 without changing the contents of credential store 440.  Credential store 440 contains the password and encrypted recovery password(s) along with information related to the user's identity.  All this information will be sent to central repository 430 (paragraph 25).  The contents or encrypted passwords are represented as unindexed events.
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Madnick’s teaching and Pa’s teaching to Hsiao’s system in order to allow a user searching/retrieving any different types of data sources such as traditional, relational data bases as well as non-traditional semi-structured data bases, web sites and flat files in network efficiently and provide a proper data in proper format based on user request.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of Pa and Shakib and further in view of SEWARD et al (US 20150180891).
As to claim 32, Hsiao does not explicitly teach the claimed limitation “wherein the stream of unindexed machine generated data is a continuous stream of unindexed machine generated data”. Seward teaches a sequence stream of unindexed machine generated data (paragraphs 35, 44, 38, 50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Seward’s teaching to Hsiao’s system in order to ability to manage their information technology (IT) resources and further to enable a business to better retain customers, meet customer needs, and improve the efficiency and security of the company's IT resources. 

Claims 33-34  are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of Pa and Shakib and further in view of EDWARDS et al (US 20110289163).
As to claim 33, Hsiao teaches the claimed limitation “wherein the processor is configured to receive the unindexed events from a message queue of a pub-sub” as a processor configured to receive events as unindexed events from events generator 907 (paragraph 183).  The event generator is not a message queue of a pub-sub.
Hsiao does not explicitly teach the claimed limitation “a message queue of a pub-sub”.  Edwards teaches message queue of the publish-subscriber (paragraph 54).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Edwards’s teaching to Hsiao’s system in order to define the classes of messages to which subscribers can subscribe and further to ensures that all the messages are made available and delivered to all the subscribers in a timely manner.

As to claim 34, Hsiao teach the claimed limitation “wherein receiving the unindexed events comprises receiving the unindexed events from a topic of a pub-sub” as receive events as unindexed events from events generator 907 (paragraph 183) The events generator 907 is not a topic of a pub-sub.
Hsiao does not explicitly teach the claimed limitation “a topic of a pub-sub”.  Edward teaches a topic of a publish-subscribe (paragraphs 32-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Edwards’s teaching to Hsiao’s system in order to 
define the classes of messages to which subscribers can subscribe and further to ensures that all the messages are made available and delivered to all the subscribers in a timely manner.
         
         Claims 39, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of Pa and Shakib and further in view of Glenner et al (or hereinafter “Glen”) (US 20040143604).
As to claim 39, Hsiao teaches the claimed limitation “wherein to transform at least a portion of data of the filtered unindexed events” as transform a portion of data of a filtered unindexed event of the unindexed events to provide the transformed unindexed event (paragraphs 182-185); “the processor is configured to annotate the filtered unindexed events based on task instructions of a data pipeline” as processor (paragraph 131) is configured to extract values based on instructions of pipeline (paragraph 131).  To extract is not to annotate.  
Hsiao does not explicitly teach the claimed limitation the processor is configured to annotate the filtered unindexed events based on task instructions of a data pipeline.
However, Hsiao teaches the filtered unindexed events (paragraph 183-184). Glen teaches a processor (paragraph 57) is configured to annotate the media objects based on instructions of pipeline as shown in fig. 2  (fig. 1, paragraphs 62, 71). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Glen’s teaching to Hsiao’s system in order to facilitate rapid access and/or retrieval of the media objects in a random manner, such as while performing a search for desired media objects based at least in part upon the metadata associated therewith.

As to claim 41, Hsiao teaches the claimed limitation “wherein to transform at least a portion of data of the filtered unindexed events” as transform a portion of data of a filtered unindexed event of the unindexed events to provide the transformed unindexed event (paragraphs 182-185), “the processor is configured to remove at least a portion of data of the filtered unindexed events based on task instructions of a data pipeline” as processor (paragraph 131) is configured to extract values based on instructions of pipeline (paragraph 131).  To extract is not to remote.  
However, Hsiao teaches the filtered unindexed events (paragraph 183-184). Glen teaches a processor (paragraph 57) is configured to remove metadata based at least in part on user-based instructions 530 (paragraph 83). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Glen’s teaching to Hsiao’s system in order to facilitate rapid access and/or retrieval of the media objects in a random manner, such as while performing a search for desired media objects based at least in part upon the metadata associated therewith.

Claims 40 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of Pa and Shakib and further in view of Kenedy et al (US 20130132392). 
As to claim 40, Hsiao teaches the claimed limitations:
“ to transform at least a portion of data of the filtered unindexed events” as transform a portion of data of a filtered unindexed event of the unindexed events to provide the transformed unindexed event (paragraphs 182-185), “the processor is configured to mask at least a portion of data of the filtered unindexed events based on task instructions of a data pipeline” as processor (paragraph 131) is configured to extract values based on instructions of pipeline (paragraph 131).  To extract is not to mask.  
However, Hsiao teaches the filtered unindexed events (paragraph 183-184).
Kenedy teaches processor (paragraph 63) is configured to mask non-pangenetic data based on data masks as instructions (paragraph 83).  The data masks are used to control access, reading and/or transmission of certain data attributes as specified by an authorized user (paragraph 84).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kenedy’s teaching to Hsiao’s system in order to ensure that certain confidential regions cannot be accessed or read by the other users and entities, including the pangenetic web search, recommendation, and prediction system and further to ensure access or transmission of only those portions of the consumer's data for which permission is granted. 

Claims 42 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of Pa and Shakib and further in view of Venkatesan et al (or hereinafter “Ven”) ( US 20140129515).
As to claim 42, Hsiao teaches the claimed limitation “wherein to communicate the at least one transformed unindexed event to a data destination” as communicate the transformed event to server 820 (fig. 9A, paragraph 185), “the processor is configured to communicate the at least one transformed unindexed event to a queue” as a processor (paragraph 432) is configured to communicate the transformed event to server 820 (fig. 9A, paragraph 185), “index the at least one transformed unindexed event to provide at least one indexed event, and store the at least one indexed event in a time series data store” as index the transformed events to provide at least one event after receiving a query from a user  and store indexed event into time series data store (fig. 2, paragraphs 117-122),
“wherein one or more data indexing devices retrieve the at least one transformed unindexed event from the queue” as indexer as indexing device retrieve the transformed indexed event from data store (fig. 3, paragraphs 125-126; 130-131).  The transformed indexed event is not the at least one transformed unindexed event. The server 820 is not a queue and data store is not queue.
Hsiao does not explicitly teach the claimed limitation: queue; the at least one transformed unindexed event.
Ven teaches the claimed limitations: “the at least one transformed unindexed event” as the transformed unindexed event (paragraph 57); “queue” as queue (paragraph 58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ven’s teaching to Hsiao’s system in order to provide an efficient mechanism for event storage and/or retrieval of the events for a high-performance scalable, adaptable multi-dimensional event repository for utilization in conjunction with a database messaging system's storing and retrieving of events.

Claims 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al (or hereinafter “Hsiao”) (US 20150341212) in view of Kephart et al (or hereinafter “kephart”) (US 20170242630)
As to claim 59, Hsiao teaches a system, comprising: non-transitory computer-readable media including computer-executable instructions; and a processor configured to execute the computer-executable instructions, wherein execution of the computer-executable instructions causes the system to: -8-Application No.: 17/589764 Filing Date: (medium includes instructions executed by a processor to causes the system to: paragraphs 97-98, 432, page 37: col. Left, fig. 28): 
“receive unindexed events as part of a stream of unindexed machine generated data” as receive events as unindexed events (figs. 8, 9A, 10, paragraphs 183, 197) as part of time-series data as stream of machine generated data as unindexed machine data (paragraphs 103-104, 106), “wherein each event includes a portion of machine data from the stream of unindexed machine generated data” as each event includes a portion of machine data from the stream of unindexed machine generated data (paragraphs 6, 103-104, 106-107, 177-180);
“apply at least one filter to the unindexed events to provide filtered unindexed events” as responsive to receipts of events as unindexed events, comparing fields of events to filtering rule(s)  and determine whether the events included in the event stream (paragraphs 183, 197-198, figs. 9A, 10). 
“transform one or more filtered unindexed events of the filtered unindexed events to generate transformed unindexed events” as transform a portion of data of a filtered unindexed event of the unindexed events to provide the transformed unindexed event (paragraphs 182-185).  
In particularly, an events transformer 909 may further use the configuration information to transform some or all of the network data from capture component 905 and/or events from events generator 907 into one or more sets of transformed events.  Transformations performed by events transformer 909 include aggregating, filtering, cleaning, and/or otherwise processing events from events generator 907.  Configuration information for the transformations may thus include a number of parameters that specify the types of transformations to be performed, the types of data on which the transformations are to be performed, and/or the formatting of the transformed data (paragraph 182);
 “wherein transforming an event transforms at least a portion of data of the event” as the system can apply transformations to data to be included in events at block 205. For log data, such transformations can include removing a portion of an event (e.g., a portion used to define event boundaries, extraneous text, characters, etc.) or removing redundant portions of an event (paragraph 119);
“communicate the transformed unindexed events to a remote data store” as the transformed event data may then be communicated to configuration servers 820 and/or a central transformation server residing in San Francisco for further processing, indexing, and/or storage.  The server 820 is different from device 830 as the data store (figs. 8-9B, paragraph 185),
“at a later time, retrieve at least one first transformed unindexed event of the transformed unindexed events, as previously generated by transformation of the one or more filtered unindexed events, from the remote data store to which the transformed unindexed events were previously communicated” as at a later time, retrieve the event streams from configuration server 1020 as data store  for displaying to a user in response to user’s request (paragraphs 206 -207, 209, figs. 17A-17C).  A least one of event stream of the event streams is represented as at least one first transformed unindexed event of the transformed unindexed events;
“the at least one first transformed unindexed event, of the transformed unindexed events previously generated by transformation of the one or more filtered unindexed events and retrieved from the remote data store to which the transformed unindexed events were communicated” as retrieving transformed events from data stores, the events are transformed and stored in the data stores of indexers (figs. 2-3, paragraphs 105-106, 125-127);
“communicate the at least one second transformed unindexed event to a data destination that is different from the remote data store” as displaying event to user interface of user device that is different from indexer (figs. 1-3, paragraphs 364, 391, 393). The event is not the at least one second transformed unindexed event.
Hsiao does not explicitly teach the claimed limitations:
“transform the at least one first transformed unindexed event, of the transformed unindexed events, to provide at least one second transformed unindexed event;
the at least one second transformed unindexed event.
Kephart teaches the claimed limitations:
“transform the at least one first transformed unindexed event, of the transformed unindexed events previously generated by transformation of the one or more filtered unindexed events and retrieved from the remote data store to which the transformed unindexed events were communicated, to provide at least one second transformed unindexed event” as decode as transform the encoded record of encoded records previously generated by encoding of records and retrieved from database to which the encoded were communicated, to provide a decoded record (paragraphs 119, 128, figs. 5-6).  A decoded record is represented as one second transformed unindexed event;
“communicate the at least one second transformed unindexed event to a data destination that is different from the remote data store” as displaying the decoded record on display 760 of user device (fig. 1) that is different from the network database (paragraphs 141, 158-159) that is a part of database 108 (fig. 1, paragraph 62, 165).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kephart’s teaching to Hsiao’s system in order to  provide improved data storage and retrieval processes, by performing categorical data encoding of the plurality of records that drastically reduces the memory requirements for storage of the records and further to utilize a dynamic data decoding process for retrieval and evaluation of the records, with reduced processing time.

As to claim 60, Hsiao and Kephart teach the claimed limitation “wherein prior to the later time, the processor is further configured to further transform the at least one transformed unindexed event to provide at least one third transformed unindexed event; and communicate the at least one third transformed unindexed event to the data destination” as before transmitting, processor is further to transform the at least one transformed unindexed event to provide at least one third transformed unindexed event; and communicate the at least one third transformed unindexed event to the data destination (Hsiao: figs. 2, 9A, 10, paragraph 432; 197-198; Kephart: paragraphs: 118-119, 128).

Claims 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al (or hereinafter “Hsiao”) (US 20150341212) in view of Reid et al (or hereinafter “Reid”) (US 20150347443).
As to claim 59, Hsiao teaches a system, comprising: non-transitory computer-readable media including computer-executable instructions; and a processor configured to execute the computer-executable instructions, wherein execution of the computer-executable instructions causes the system to: -8-Application No.: 17/589764 Filing Date: (medium includes instructions executed by a processor to causes the system to: paragraphs 97-98, 432, page 37: col. Left, fig. 28): 
“receive unindexed events as part of a stream of unindexed machine generated data” as receive events as unindexed events (figs. 8, 9A, 10, paragraphs 183, 197) as part of time-series data as stream of machine generated data as unindexed machine data (paragraphs 103-104, 106), “wherein each event includes a portion of machine data from the stream of unindexed machine generated data” as each event includes a portion of machine data from the stream of unindexed machine generated data (paragraphs 6, 103-104, 106-107, 177-180);
“apply at least one filter to the unindexed events to provide filtered unindexed events” as responsive to receipts of events as unindexed events, comparing fields of events to filtering rule(s)  and determine whether the events included in the event stream (paragraphs 183, 197-198, figs. 9A, 10). 
“transform one or more filtered unindexed events of the filtered unindexed events to generate transformed unindexed events” as transform a portion of data of a filtered unindexed event of the unindexed events to provide the transformed unindexed event (paragraphs 182-185).  
In particularly, an events transformer 909 may further use the configuration information to transform some or all of the network data from capture component 905 and/or events from events generator 907 into one or more sets of transformed events.  Transformations performed by events transformer 909 include aggregating, filtering, cleaning, and/or otherwise processing events from events generator 907.  Configuration information for the transformations may thus include a number of parameters that specify the types of transformations to be performed, the types of data on which the transformations are to be performed, and/or the formatting of the transformed data (paragraph 182);
 “wherein transforming an event transforms at least a portion of data of the event” as the system can apply transformations to data to be included in events at block 205. For log data, such transformations can include removing a portion of an event (e.g., a portion used to define event boundaries, extraneous text, characters, etc.) or removing redundant portions of an event (paragraph 119);
“communicate the transformed unindexed events to a remote data store” as the transformed event data may then be communicated to configuration servers 820 and/or a central transformation server residing in San Francisco for further processing, indexing, and/or storage.  The server 820 is different from device 830 as the data store (figs. 8-9B, paragraph 185),
“at a later time, retrieve at least one first transformed unindexed event of the transformed unindexed events, as previously generated by transformation of the one or more filtered unindexed events, from the remote data store to which the transformed unindexed events were previously communicated” as at a later time, retrieve the event streams from configuration server 1020 as data store  for displaying to a user in response to user’s request (paragraphs 206 -207, 209, figs. 17A-17C).  A least one of event stream of the event streams is represented as at least one first transformed unindexed event of the transformed unindexed events;
“the at least one first transformed unindexed event, of the transformed unindexed events previously generated by transformation of the one or more filtered unindexed events and retrieved from the remote data store to which the transformed unindexed events were communicated” as retrieving transformed events from data stores, the events are transformed and stored in the data stores of indexers (figs. 2-3, paragraphs 105-106, 125-127);
“communicate the at least one second transformed unindexed event to a data destination that is different from the remote data store” as displaying event to user interface of user device that is different from indexer (figs. 1-3, paragraphs 364, 391, 393). The event is not the at least one second transformed unindexed event.
Hsiao does not explicitly teach the claimed limitations:
“transform the at least one first transformed unindexed event, of the transformed unindexed events, to provide at least one second transformed unindexed event;
the at least one second transformed unindexed event.
Reid teaches the claimed limitations:
“transform the at least one first transformed unindexed event, of the transformed unindexed events previously generated by transformation of the one or more filtered unindexed events and retrieved from the remote data store to which the transformed unindexed events were communicated, to provide at least one second transformed unindexed event” as decompress as transform the compressed record of compressed records previously generated by compressing of records and retrieved from bulk storage (paragraphs 47)  to which the compressed records were communicated, to provide a decompressed record as  (figs. 1-2, paragraphs 33, 35-37m 65).  A decompressed record is represented as one second transformed unindexed event;
“communicate the at least one second transformed unindexed event to a data destination that is different from the remote data store” as presenting the retrieved records as decompressed records to the user through the user interface 200 (paragraph 68, 77).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Reid’s teaching to Hsiao’s system in order to  enable a search to be carried out on the transformed records to the level required by the defined search criteria and further provides search and retrieval functionality to enable any transaction records relating to or containing data matching defined search criteria to be identified and retrieved.

As to claim 60, Hsiao and Reid teach the claimed limitation “wherein prior to the later time, the processor is further configured to further transform the at least one transformed unindexed event to provide at least one third transformed unindexed event; and communicate the at least one third transformed unindexed event to the data destination” as before transmitting, processor is further to transform the at least one transformed unindexed event to provide at least one third transformed unindexed event; and communicate the at least one third transformed unindexed event to the data destination (Hsiao: figs. 2, 9A, 10, paragraph 432; 197-198; Reid: paragraphs 68, 77). 

Allowable Subject Matter
Claims 48, 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/             Primary Examiner, Art Unit 2169